           Case 1:21-cv-00164-DAD-JLT Document 27 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11

12   MICHAEL CEBELL                                       Case No.: 1:21-CV-00164-DAD-JLT
13                                                        ORDER GRANTING STIPULATION TO SET
                            Plaintiff,                    A BRIEFING SCHEDULE
14            vs.                                         (Doc. 26)
15   UNUM LIFE INSURANCE COMPANY OF
     AMERICA AND DOES 1-10,
16
                            Defendants.
17

18            Based upon the stipulation of the parties and good cause appearing, the Court ORDERS

19            1.     The defendant SHALL lodge the administrative record no later than February 28,

20   2022.

21            2.     Cross-briefs, pursuant to Federal Rules of Civil Procedure 52(a) SHALL be filed no

22   later than April 5, 2022. Responsive briefs SHALL be filed no later than April 19, 2022.

23   ///

24   ///

25   ///

26   ///

27   ///

28


                                                      1
         Case 1:21-cv-00164-DAD-JLT Document 27 Filed 09/10/21 Page 2 of 2


 1           3.      The hearing on the briefs is set on May 17, 2022 at 8:30 a.m.1

 2
     IT IS SO ORDERED.
 3

 4       Dated:     September 9, 2021                                   _ /s/ Jennifer L. Thurston
                                                      CHIEF UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     1 This date is different from that identified by the parties. The date they chose provides insufficient time for
27
     the Court to consider the matter. Even still, the Court may determine that a hearing is unnecessary or select a
28   different date, depending upon the needs of the calendar.


                                                            2
